                                  EXHIBIT 5


    Letter from Ms. Tornow to the directors of all
   county boards of elections (September 11, 2020)




Exhibit to Memorandum ISO Motion to Enforce Injunction


    Case 1:20-cv-00457-WO-JLW Document 148-5 Filed 09/30/20 Page 1 of 2
Subject:                            FW: [External] RE: Absentee Ballot Deficiencies -- please hold off on contacting voters


From: Tornow, Kelly <Kelly.Tornow@ncsbe.gov>
Sent: Friday, September 11, 2020 11:43 AM
To: SBOE_Grp - Directors.BOE <Directors.boe@ncsbe.gov>; SBOE_Grp - SEIMS.ADD.BOE <SEIMS.ADD.BOE@ncsbe.gov>
Subject: Absentee Ballot Deficiencies -- please hold off on contacting voters
Importance: High

CAUTION: This email originated from outside of Brunswick County Government. Do not click links or open attachments unless you
recognize the sender and know the content is safe.



Directors,

Please hold off for the next few hours on contacting any voters about deficiencies with their absentee ballots that would
result in a cure affidavit being sent or a ballot being reissued. We are updating guidance and letters and will get those to
you by the end of the day. These will address issues with incomplete witness information and will revise the numbered
memo and cure affidavit. We will also provide you with template letters to send with the cure affidavit or with the
reissued ballot that has a deficiency that cannot be cured.

Thanks,
Kelly


Kelly Tornow
Associate General Counsel
O: 919-814-0717
C: 919-414-3532




                                                               1



              Case 1:20-cv-00457-WO-JLW Document 148-5 Filed 09/30/20 Page 2 of 2
